Exhibit 10.6(b)

 

AMENDMENT NO. 1
TO
LETTER AGREEMENT

 

This AMENDMENT NO. 1, dated as of December 5, 2019 (this “Amendment”), to the
LETTER AGREEMENT, dated as of December 1, 2017 (the “Original Agreement”), is
made by and among Leisure Acquisition Corp., a Delaware corporation (“Company”),
and the persons set forth on the signature page hereto. Capitalized terms used
herein shall have the meanings given such terms in the Original Agreement, as
amended by this Amendment.

 

WITNESSETH:

 

WHEREAS, the parties hereto entered into the Original Agreement; and

 

WHEREAS, the parties hereto desire to amend the Original Agreement to reflect
the extension of the date until which the Company may consummate its Business
Combination (as defined in the Original Agreement) which the Company’s
stockholders approved at a special meeting held on November 26, 2019.

 

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be bound hereby, the parties hereby agree as follows:

 

1. Amendment of Section 2. Each of the three references to “24 months” set forth
in Section 2 to the Original Agreement shall be replaced with “28 months.”

 

2. Amendment of Section 6(a). The reference to “24 months” set forth in Section
6(a) to the Original Agreement shall be replaced with “28 months.”

 

3. Agreement Affirmed. Except as expressly modified and superseded by this
Amendment, all terms and provisions of the Original Agreement shall remain
unchanged and in full force and effect without modification, and nothing herein
shall operate as a waiver of any party’s rights, powers or privileges under the
Original Agreement.

 

[Remainder of page intentionally left blank.]

 

1

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
as of the date first above written.

 

  HYDRA MANAGEMENT, LLC         By: /s/ A. Lorne Weil     Name: A. Lorne Weil  
  Title: Principal         HYDRA LAC, LLC         By: /s/ A. Lorne Weil    
Name: A. Lorne Weil     Title: Managing Member         MATTHEWS LANE CAPITAL
PARTNERS LLC         By: /s/ Daniel B. Silvers     Name: Daniel B. Silvers    
Title: Managing Member         MLCP GLL FUNDING LLC         By: Matthews Lane
Capital Partners LLC, its manager         By: /s/ Daniel B. Silvers     Name:
Daniel B. Silvers     Title: Managing Member         HG VORA SPECIAL
OPPORTUNITIES MASTER FUND, LTD.         By: HG Vora Capital Management, LLC, as
investment adviser         By:

/s/ Mandy Lam

    Name: Mandy Lam     Title: Authorized signatory on behalf of Vora

 



2

 

 

    /s/ A. Lorne Weil     A. Lorne Weil           /s/ Daniel B. Silvers    
Daniel B. Silvers           /s/ George Peng     George Peng           /s/ Eric
Carrera     Eric Carrera           /s/ Marc Falcone     Marc Falcone          
/s/ Steven Rittvo     Steven Rittvo           /s/ David Weinstein     David
Weinstein

 

Acknowledged and Agreed: 

LEISURE ACQUISITION CORP.

        By: /s/ Daniel B. Silvers     Name:  Daniel B. Silvers    
Title:   Chief Executive Officer  

 

 

3



 

 